Case 1:19-cv-01456-RDA-JFA Document 22 Filed 06/17/20 Page 1 of 5 PageID# 91



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 LYNNE CALLIGARO,

         Plaintiff,

                        v.                            Civil Action No. 1:19-cv-1456-RDA-JFA

 DELOITTE CONSULTING LLP,

         Defendant.


                             [PROPOSED] JOINT DISCOVERY PLAN

        Plaintiff Lynne Calligaro (“Plaintiff”) and Defendant Deloitte Consulting LLP

(“Defendant”), by and through their respective undersigned counsel, submit the following

Proposed Discovery Plan in accordance with Fed. R. Civ. P. 26(f) and the Court’s May 19, 2020

Scheduling Order (ECF No. 16) (the “Scheduling Order”).

        On June 3, 2020 counsel for the parties conferred regarding the matters set forth in Rule

26(f) and the Scheduling Order.

        The parties have agreed to the following discovery arrangements:

        1.      Settlement: Counsel have discussed the possibilities for a prompt settlement or

resolution of the case and do not believe that the parties are in a position to resolve this matter at

this time.

        2.      Magistrate Judge: The parties do not consent to the exercise of jurisdiction of a

United States Magistrate Judge for the purposes of trial and entry of final judgment.

        3.      Initial Disclosures: The parties will exchange initial disclosures on June 17, 2020,

in accordance with the timing set forth in Fed. R. Civ. P. 26(a)(1)(C).
Case 1:19-cv-01456-RDA-JFA Document 22 Filed 06/17/20 Page 2 of 5 PageID# 92



        4.      Discovery: The parties expect that that discovery will be needed on (i) whether

the Plaintiff was paid less than any male employees who she claims performed equal work within

the same establishment and, if so, whether there were reasons for any such pay differences based

on any factor other than sex; (ii) whether Plaintiff engaged in legally protected activity when she

complained about her salary and whether she was retaliated against for doing so; (iii) the reason

for Plaintiff’s termination; and (iv) Plaintiff’s claim for damages.

        The parties do not anticipate any need to limit discovery to phases or particular issues at

this time. Pursuant to the Scheduling Order, discovery will be completed on or before Friday,

November 13, 2020. In addition, the parties agree that they will make expert disclosures no later

than 60 days before the close of discovery, by September 14, 2020, and that any expert rebuttal

reports will be disclosed 30 days after the other party’s expert disclosures.

        5.      Discovery of Electronically Stored Information: The parties agree to abide by the

procedures set forth in Fed. R. Civ. P. 34 with respect to electronically stored information

(“ESI”). The parties shall confer to attempt to resolve any issues that may arise regarding the

production of ESI. If an agreement cannot be reached regarding such issues, then the party

seeking production may petition the Court for an order compelling production under the

applicable Federal and Local Rules of Civil Procedure.

        6.      Assertions of Privilege: Pursuant to Fed. R. Civ. P. 26(b)(5), the parties agree that

they will assert claims of privilege/protection through the use of privilege logs. The logs will set

forth: (i) a description of any privileged document/thing to include any identifying number/label;

(ii) its date, if known; (iii) author, if applicable and if known; (iv) its recipient(s), if any; and (v)

the basis for the assertion of privilege/protection. Any such log(s) tendered shall accompany any




                                                    2
Case 1:19-cv-01456-RDA-JFA Document 22 Filed 06/17/20 Page 3 of 5 PageID# 93



document production from which the responsive documents are being withheld or be provided

shortly thereafter.

        7.      Changes to Discovery: The parties are not aware of any factors at this time that

would require a change in the limitations on discovery imposed by the Federal Rules of Civil

Procedure, the Local Rules of this Court, or the Scheduling Order. However, Defendant reserves

its right to request leave of Court to depose all trial witnesses identified by Plaintiff who were

not previously deposed, if such depositions would cause Defendant to exceed the five non-expert

depositions permitted by the Court in its Scheduling Order.

        8.      Orders Pursuant to Fed. R. Civ. P. 26(c): The parties agree to seek a protective

order governing confidential, proprietary, and/or personnel information required to be disclosed

during discovery. The parties further agree that the proposed protective order will not provide

for the automatic sealing of documents, and the parties will follow the applicable procedures to

the extent motions to seal are appropriate.




                                                  3
Case 1:19-cv-01456-RDA-JFA Document 22 Filed 06/17/20 Page 4 of 5 PageID# 94



Dated: June 17, 2020                Respectfully submitted,

                                     /s/ Allison S. Papadopoulos
                                    Allison S. Papadopoulos (VA Bar No. 85715)
                                    apapadopoulos@akingump.com
                                    Esther G. Lander (admitted pro hac vice)
                                    elander@akingump.com
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    2001 K Street N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 887-4000
                                    Fax: (202) 887-4288

                                    Attorneys for Defendant Deloitte Consulting LLP


                                    /s/ Phillis h. Rambsy
                                    Phillis h. Rambsy (VA Bar #92023)
                                    prambsy@spigglelaw.com
                                    THE SPIGGLE LAW FIRM, PC
                                    4830 A 31st Street, South
                                    Arlington, Virginia 22206
                                    Telephone: (202) 499-8527
                                    Fax: (202) 540-8018

                                    Attorney for Plaintiff Lynne Calligaro




                                     4
Case 1:19-cv-01456-RDA-JFA Document 22 Filed 06/17/20 Page 5 of 5 PageID# 95



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 17, 2020, I electronically filed this document through

the ECF system, which will send a notice of electronic filing to all counsel of record.


                                                /s/
                                              Allison S. Papadopoulos (VA Bar No. 85715)
                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                              2001 K Street N.W.
                                              Washington, D.C. 20006
                                              Tel.: (202) 887-4000
                                              Fax: (202) 887-4288
                                              apapadopoulos@akingump.com
                                              Attorney for Defendant Deloitte Consulting LLP
